COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Marva Zachaire v. Texas Best Staff Leasing, Inc. d/b/a Alt-Source and
                          Barron Builder and Management Company

Appellate case number:    01-13-00645-CV

Trial court case number: 2009-45507

Trial court:              270th District Court of Harris County

Date motion filed:        October 6, 2014

Party filing motion:      Appellant

       Appellant, Marva Zachaire, has filed a “Motion for a New Trial or in the Alternative
Motion to Reinstate Case.” We construe the motion as a motion for rehearing and order that the
motion for rehearing is DENIED.


Judge’s signature: /s/ Terry Jennings
                           Acting individually     Acting for the Court

Panel consists of: Chief Justice Radack and Justices Jennings and Keyes


Date: October 30, 2014